Citation Nr: 1723539	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  17-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for the Veteran's osteoarthritis of the lumbar spine, to include whether or not a reduction from 40 percent to 20 percent was proper. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from November 1950 to November 1952 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2016 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran checked the box indicating he wishes to have a Board hearing at the RO on his VA Form 9, which was received in January 2017.  1/13/2017 VBMS, VA 9 Appeal to Board of Veterans Appeals, p. 1.  This was noted by the Veteran's representative in his February 2017 VA Form 646.  The representative did not withdraw this request.  

In a letter dated February 7, 2017, VA contacted the Veteran in regards to his hearing.  He was provided with several options in lieu of a Board hearing at the RO.  He was also notified that if he did not reply, his name would remain on the list of persons wanting a Travel Board hearing.  2/8/2017 Virtual VA, Notification Letter, p. 1.  

The Veteran has not replied to the February 7, 2017 letter.  There is no indication that he has withdrawn his request for a hearing, and no indication that a hearing has been conducted or scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge (Travel Board Hearing).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




